Citation Nr: 1033509	
Decision Date: 09/07/10    Archive Date: 09/15/10

DOCKET NO.  05-35 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New 
Hampshire


THE ISSUE

Entitlement to dependency and indemnity compensation pursuant to 
38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran had active duty service from November 1945 to June 
1962.  He was a prisoner of war of the German government from 
September 1944 to May 1945.  He died in July 1978.  The appellant 
is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2005 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Manchester, New 
Hampshire.

The appellant testified before the undersigned Veterans Law Judge 
at a travel Board hearing in March 2007.  A copy of the 
transcript is of record.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

In July 2009, the Board reopened the appellant's claim for 
entitlement to service connection for the cause of the Veteran's 
death but denied it on the merits.  The Board remanded the claim 
for entitlement to dependency and indemnity compensation pursuant 
to 38 U.S.C.A. § 1318 to the RO, via the Appeals Management 
Center (AMC), in Washington, DC, for additional development.  The  
AMC/RO completed the additional development as directed, denied 
the claim, and returned the case to the Board for further 
appellate review.



FINDINGS OF FACT

1.  The AMC/RO completed the development directed in the June 
2009 Board remand.

2.  The Certificate of Death notes the Veteran died in July 1978.

3.  At the time of his death the Veteran was service connected 
for schizophrenia, residuals of fracture of the right pelvis and 
femur, and residuals of fracture of the second right rib.

4.  A service-connected disability did not contribute 
substantially or materially to the Veteran's death, or aid or 
lend assistance to the production of death.

5.  At the time of his death the Veteran would have been in 
receipt of a 100 percent disability rating for more than 10 
years.


CONCLUSION OF LAW

The requirements for entitlement to dependency and indemnity 
compensation pursuant to 38 U.S.C.A. § 1318 are met.  38 U.S.C.A. 
§ 1318 (West 2002); 38 C.F.R. § 3.22 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the Veterans Claims Assistance Act of 2000 
(VCAA) have been met. There is no issue as to providing an 
appropriate application form or completeness of the application.  
VA notified the appellant in correspondence dated in September 
and November 2004 of the information and evidence needed to 
substantiate and complete her claims.  The original notices 
failed to fully comply with the provisions of 38 U.S.C.A. § 5103 
prior to the rating decision in question for the claim on appeal.  
Specifically, VA did not inform the appellant of how an effective 
date is assigned until April 2008.

In Hupp v. Nicholson, 21 Vet. App. 342 (2007), the United States 
Court of Appeals for Veterans Claims (Court) addressed the 
application of 38 U.S.C.A. § 5103(a) in the context of a claim 
for dependency and indemnity compensation benefits under 38 
U.S.C.A. § 1310.  The Court held that, because the RO's 
adjudication of a claim for dependency and indemnity compensation 
benefits hinges first on whether a veteran was service connected 
for any condition during his lifetime, the notice in such a claim 
must include, inter alia, a statement of the conditions (if any) 
for which a veteran was service connected at the time of his 
death.  Id. at 352-53.  Compliant  Hupp notice was provided in 
January 2009.  The claim was readjudicated in November 2009, 
pursuant to Board's last remand.

Where there is a timing defect in a case, to include where the 
appealed rating action precedes any VCAA notice, VA may cure a 
timing defect through compliance with proper remedial measures, 
such as the issuance of fully compliant VCAA notification 
followed by readjudication of the claim.  Mayfield v. Nicholson, 
444 F. 3d 1317, 1333-34 (Fed. Cir. 2006).  As the claim was 
readjudicated after proper notice was provided to the appellant, 
the timing defects have been cured.

VA fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate the 
claim, including medical records, and providing an opportunity 
for a hearing. The evidence shows that any VA error in notifying 
or assisting the appellant does not reasonably affect the 
fairness of this adjudication. Indeed, the appellant has not 
suggested that such an error, prejudicial or otherwise, exists.  
Hence, the case is ready for adjudication.

The Board has reviewed all the evidence in the claims file.  
Although the Board has an obligation to provide adequate reasons 
and bases supporting this decision, there is no requirement that 
the evidence submitted by an appellant or obtained on her behalf 
be discussed in detail.  Rather, the Board's analysis below will 
focus specifically on what evidence is needed to substantiate the 
claim and what the evidence in the claims file shows, or fails to 
show, with respect to the claim.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000).


Background

The July 2009 Board decision determined that the Veteran's 
service-connected schizophrenia did not cause or materially 
contribute to his death due to acute pulmonary edema, pulmonary 
embolism, and due to bronchogenic carcinoma.  Entitlement to 
service connection for schizophrenia resulted from the Board's 
2009 determination that clear and mistakable error was committed 
in the April 1964 rating decision that denied entitlement to 
service connection for a nervous disorder, in that it failed to 
recognized the fact the Veteran was diagnosed with schizophrenia 
within one year of his retirement from active service.



Entitlement to dependency and indemnity compensation

Dependency and Indemnity Compensation benefits are payable to the 
surviving spouse if the Veteran died from a service-connected 
disability.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.5 
(2009).

Where a veteran's death is not determined to be service-
connected, a surviving spouse may still be entitled to benefits.  
Under 38 U.S.C.A. § 1318(a), benefits are payable to the 
surviving spouse of a "deceased veteran" in the same manner as if 
the death were service connected.  A "deceased veteran" is a 
veteran who dies not as the result of his own willful misconduct, 
and who either was in receipt of compensation, or for any reason 
was not in receipt of but would have been entitled to receive 
compensation, at the time of death for service-connected 
disabilities rated totally disabling.  The service-connected 
disabilities must have either been continuously rated totally 
disabling for 10 or more years immediately preceding death; 
continuously rated totally disabling for at least five years from 
the date of the veteran's separation from service; or the Veteran 
must have been a former prisoner of war who died after September 
30, 1999, and the disability was continuously rated totally 
disabling for a period of not less than one year immediately 
preceding death. 38 U.S.C.A. § 1318; 38 C.F.R. § 3.22.  The total 
rating may be schedular or based on unemployability.  Id.

The Board remanded the case to the AMC/RO to assign an 
appropriate rating for the Veteran's schizophrenia and to 
determine if the appellant otherwise qualified for Death 
Indemnity Compensation.  The AMC/RO, in a November 2009 rating 
decision, granted entitlement to service connection for 
schizophrenia with a 100 percent rating, effective July 1, 1962, 
through July 3, 1978, the date of the Veteran's death.  Although 
the Veteran was rated totally disabled for a period in excess of 
10 years, the AMC/RO denied the appellant's claim because the 
current law was not in effect at the time of the Veteran's death.  
The Board disagrees, and grants entitlement to dependency and 
indemnity compensation under the provisions of 38 U.S.C.A. § 
1318.

Analysis

The Veteran was a prisoner of war of the German government during 
World War II.  The plain terms of 38 U.S.C.A. § 1318, however, 
specifically preclude the appellant from the benefits she seeks 
based on the Veteran's service as a prisoner of war because he 
died before September 30, 1999.  The law specifically requires 
that a former prisoner of war die after September 30, 1999 in 
order to receive benefits under 38 U.S.C.A. § 1318(b)(3).  

Significantly, however, under 38 U.S.C.A. § 1318(b)(1) and 38 
C.F.R. § 3.22 a surviving spouse can receive dependency and 
indemnity compensation if the veteran filed a claim for 
disability compensation during his lifetime and that veteran 
would have received total disability compensation at the time of 
death for a service-connected disability rated totally disabling 
for 10 years prior to his death but for clear and unmistakable 
error committed by VA in a decision on a claim filed during the 
veteran's lifetime.  

In this case, the Veteran claimed entitlement to service 
connection for schizophrenia in December 1963.  That claim was 
denied in an April 1964 rating decision.  The Board in July 2009 
found that the denial of entitlement to service connection for 
schizophrenia was clearly and unmistakably erroneous.  The RO in 
a November 2009 rating decision assigned a 100 percent disability 
rating from July 1, 1962 to July 3, 1978.  Accordingly, but for 
clear and unmistakable error committed by VA in a decision on a 
claim filed during his lifetime, the Veteran would have been 
found to have been totally disabled for more than 10 years at the 
time of his death in July 1978. 

The RO denied dependency and indemnity compensation benefits 
because the effective date of the change in law authorizing 
benefits under 38 U.S.C.A. § 1318 for those veterans who were 
totally disabled for 10 or more years prior to death was October 
1, 1978, i.e., several months after the Veteran's demise.  While 
the undersigned agrees that no dependency and indemnity 
compensation benefits may be paid for the period between the 
Veteran's July 1978 death and September 30, 1978, the Board can 
find no authority in the law that would bar her entitlement to 
benefits effective October 1, 1978 if she filed a claim at that 
time.  Unlike the provisions of 38 U.S.C.A. § 1318(b)(3), the 
provisions of 38 U.S.C.A. § 1318(b)(1) contain no expression of 
Congressional intent that the Veteran had to die on or after the 
effective date of that statute.

Therefore, entitlement to dependency and indemnity compensation 
is granted subject to the laws and regulations governing the 
award of monetary benefits.  38 U.S.C.A. § 5110 (West 2002); 38 
C.F.R. § 3.400 (2009).


ORDER

Entitlement to dependency and indemnity compensation pursuant to 
38 U.S.C.A. § 1318 is granted subject to the laws and regulations 
governing the award of monetary benefits.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


